UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7763



FRANKIE L. MCCOY, SR.,

                                            Plaintiff - Appellant,

          versus


A. DIGGS, 4 to 12 a.m. shift commander; J.
BACOAT, Sergeant, A-Block duty officer; S.
HUTCHSON, Sergeant, A & B Block duty officer;
SERGEANT JOBE, A & B Block duty officer; UN-
KNOWN NAMED DEFENDANTS, Each defendant is sued
individually and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
3621-L)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. McCoy v. Diggs, No. CA-97-3621-L (D. Md. Nov. 7,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2